Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/21/2022 was received and has been entered. Claim 5 has been amended. 
Terminal Disclaimer
The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,983,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a tiled display device” including claimed limitations “wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; and a row driver disposed between two adjacent pixel columns among the pixel columns, wherein the pixel circuit of each of the plurality of pixels of an n-th pixel row is disposed closer to an n-1-th pixel row than the inorganic light emitting element of each of the plurality of pixels of the n-th pixel row, where n is a natural number greater than 1.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 18, claimed invention teaches “a tiled display device” including claimed limitations “wherein each of the plurality of pixels includes a pixel circuit and an inorganic light emitting element connected to the pixel circuit; and a demultiplexer connected to at least one of a 2k-1-th pixel of an i-th pixel row and a 2k-th pixel of the i-th pixel row, wherein the pixel circuit of each of the plurality of pixels of the n-th pixel row is disposed closer to the n-1-th pixel row than the inorganic light emitting element of each of the plurality of pixels of the n-th pixel row, and wherein n and m are natural numbers, i is a natural number less than or equal to n, and k is a natural number less than or equal to m/2.”
Claimed inventions in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 18, 2022